Docket No. 103562.


                             IN THE
                     SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




JOHN BUENZ, as Special Adm’r of the Estate of Olga L. Buenz,
Deceased, v. FRONTLINE TRANSPORTATION COMPANY et al.
(Frontline Transportation Company, Appellant; China Ocean Shipping
               Company Americas, Inc., Appellee).

                  Opinion filed January 25, 2008.



    JUSTICE GARMAN delivered the judgment of the court, with
opinion.
    Justices Fitzgerald, Karmeier and Burke concurred in the
judgment and opinion.
    Chief Justice Thomas and Justices Freeman and Kilbride took no
part in the decision.



                            OPINION

    On October 1, 2003, Olga Buenz was involved in a multiple-
vehicle traffic accident that resulted in her death. Twelve separate
actions were filed by various plaintiffs and later consolidated. Each
action named China Ocean Shipping Company Americas, Inc.
(COSCO), and Frontline Transportation Company (Frontline) as
defendants. Plaintiff John Buenz, Olga’s husband, filed a wrongful-
death action alleging negligence on the part of defendants COSCO,
Frontline, and Vincente A. Zepeda, Frontline’s alleged employee and
the driver of the tractor-trailer that Buenz alleges caused the accident.
     In June 2004, COSCO filed a counterclaim against Frontline and
Zepeda. Count IV of this counterclaim sought a declaration that
Frontline be obligated, pursuant to express contractual terms set forth
in an equipment interchange agreement, to indemnify COSCO for
“any and all costs, expenses, damages, and liability *** in the Buenz
litigation.” COSCO moved for and was granted summary judgment on
this count by the circuit court of Cook County.
     In addition to granting the motion for summary judgment, the
court entered a written finding pursuant to Rule 304(a) that there was
no just reason to delay appeal or enforcement of the judgment. 210 Ill.
2d R. 304(a). Subsequently, the court specified that its order applied
to all pending consolidated cases. It is undisputed that the meaning
and legal effect of the equipment interchange agreement is identical in
each case.
     After its motion to reconsider was denied, Frontline appealed. The
appellate court affirmed and remanded. 368 Ill. App. 3d 10. Frontline
then petitioned for and was allowed leave to appeal to this court
pursuant to Rule 315 (210 Ill. 2d R. 315).

                           BACKGROUND
     John Buenz’s complaint alleged that a tractor-trailer operated by
Zepeda, a Frontline employee, struck a minibus in which his wife Olga
was a passenger, causing her death. The complaint further alleged that
COSCO “owned and/or owned a leasehold on, maintained, and/or
controlled the trailer and/or container which were part of the tractor
trailer” driven by Zepeda. While the complaint alleged that Frontline
committed various negligent acts which caused the accident and the
death of Olga Buenz, it also alleged that COSCO committed several
negligent acts that contributed to the accident. These acts and
omissions included COSCO’s permitting the tractor and/or container
to be used and operated when it knew or should have known that it
was not in safe operating condition; permitting the trailer to be used
and operated when it knew or should have known that it was not
equipped with proper brakes; and failing to inspect and repair the
trailer.

                                  -2-
     To defend against these claims, COSCO relied on an equipment
interchange agreement. This agreement dealt with the relationship
between COSCO and Frontline regarding the use and/or interchange
of equipment. In relevant part, the agreement provided:
              “3. ACQUIRING CARRIER [defined as Frontline]
         Responsibility and Liability:
              D. The ACQUIRING CARRIER shall be responsible to
         The Line [defined as COSCO] for the performance of this
         agreement whether such equipment may be in the possession
         of itself or others, until return of the equipment to The Line.
              F. INDEMNITY–The ACQUIRING CARRIER shall
         indemnify The Line against, and hold The Line harmless for
         any and all claims, demands, actions, suits, proceedings, costs,
         expenses, damages, and liability, including without limitation
         attorney’s fees, arising out of, [in] connection with, or
         resulting from the possession, use, operation or returning of
         the equipment during all periods when the equipment shall be
         out of the possession of The Line.”
     The parties agree that the interchange agreement described above
was in full force and effect at the time of the collision at issue in this
case. Moreover, there is no dispute that Frontline is in the business of
providing freight transportation by interstate trucks, including tractor-
trailers. Additionally, Frontline has admitted that it had a contractual
relationship with Zepeda, the driver of the tractor-trailer involved in
the accident.
     Frontline contends that COSCO is not entitled to indemnification
based upon the interchange agreement. Specifically, Frontline asserts
that the phrase “any and all,” as used in the interchange agreement, is
neither explicit nor clear enough to signify the parties’ intention that
Frontline indemnify COSCO for claims resulting from COSCO’s own
negligence. Additionally, Frontline argues that the negligence claims
filed against COSCO do not fall within the scope of the indemnity
provision because they relate to periods in which the equipment was
in, rather than out, of the possession of COSCO.
     COSCO responds that the facts, viewed in conjunction with the
explicit language of the interchange agreement, establish as a matter
of law that in the underlying litigation Frontline is obligated to

                                   -3-
indemnify and hold COSCO harmless for any and all costs, expenses,
damages, and liability, including attorney fees. COSCO argues that the
phrase “any and all” contained in the interchange agreement
establishes the parties’ intent that COSCO be indemnified even against
claims arising out of its own negligence. COSCO asserts that
Frontline’s argument that the negligence claims filed against it do not
fall within the scope of the indemnity provision has been forfeited, as
it was not raised in Frontline’s petition for leave to appeal. Barring
forfeiture, COSCO asserts that the negligence claims against it do fall
within the scope of the conduct described in the indemnity provision.

                              ANALYSIS
     As noted, Frontline asserts that the appellate court improperly
affirmed the circuit court’s grant of COSCO’s motion for summary
judgment and subsequent denial of Frontline’s motion to reconsider.
This court reviews the grant of summary judgment de novo. Forsythe
v. Clark USA, Inc., 224 Ill. 2d 274, 280 (2007). Reviewing a summary
judgment disposition, this court construes all evidence strictly against
the movant and liberally in favor of the nonmoving party. Forsythe,
224 Ill. 2d at 280.
     An indemnity agreement is a contract and is subject to contract
interpretation rules. Virginia Surety Co. v. Northern Insurance Co. of
New York, 224 Ill. 2d 550, 556 (2007). The cardinal rule of contract
interpretation is to discern the parties’ intent from the contract
language. Virginia Surety, 224 Ill. 2d at 556. Where the contract
language is unambiguous, it should be given its plain and ordinary
meaning. Virginia Surety, 224 Ill. 2d at 556.

     I. Construction of the Equipment Interchange Agreement
    This court has previously considered whether an indemnity
agreement provided indemnification for an indemnitee’s own
negligence. In Westinghouse Electric Elevator Co. v. LaSalle Monroe
Building Corp., 395 Ill. 429, 430 (1946), an elevator repair company
employee was hit by a falling elevator and died. It was conceded that
the injury and death were due to the negligence of the building
owner’s employee’s negligence. The elevator repair company made
payments pursuant to the Workers’ Compensation Act and then sued

                                  -4-
the building owner to recover the amount paid based on the owner’s
negligence. The parties’ indemnity contract provided:
             “ ‘The contractor [repair company/indemnitor] further
        agrees to indemnify and hold the owner, the owner’s
        employees and agents, the Architects and Engineers, and the
        City of Chicago, wholly harmless from any damages, claims,
        demands or suit by any person or persons arising out of any
        acts or omissions by the Contractor, his agents, servants or
        employees in the course of any work done in connection with
        any of the matters set out in these specifications, and the
        contractor shall carry at his own expense insurance in a
        company satisfactory to the owner to cover the aforesaid
        liabilities.’ ” Westinghouse Electric, 395 Ill. at 432.
    Construing the above language, both the trial and appellate courts
found in favor of the elevator repair company. This court affirmed,
holding that the contract language was insufficient to indemnify the
owner/indemnitee for the owner/indemnitee’s own negligence.
    The language of the contract at issue in Westinghouse supports
this conclusion. The repair company/indemnitor “agrees to indemnify
and hold the owners *** wholly harmless from any damages ***
arising out of any acts or omissions by the Contractor [repair
company/indemnitor].” Westinghouse Electric, 395 Ill. at 432. This
clearly refers to and provides indemnity for acts or omissions by the
repair company/indemnitor. Because the negligence at issue in
Westinghouse was that of the owner, then, it could not be considered
an act or omission by the repair company and the indemnity contract
could not apply.
    This court recognized, however, that in certain circumstances a
contract could indemnify a person for that person’s own negligence.
We stated that “[i]t is quite generally held that an indemnity contract
will not be construed as indemnifying one against his own negligence,
unless such a construction is required by clear and explicit language
of the contract [citations] or such intention is expressed in
unequivocal terms.” Westinghouse Electric, 395 Ill. at 433. We then
held that, under the facts of Westinghouse, to adopt a construction of
the contract that would provide indemnity for the owner/indemnitee
“would impose on the contractor [repair company] the duty to
indemnify against injuries entirely without his control, and such should

                                  -5-
not be adopted in the absence of clear language in the contract
including injuries arising from the negligence of [the owner’s] own
servants.” Westinghouse Electric, 395 Ill. at 434.
     This court has had occasion to review other contracts that were
purported to indemnify an indemnitee for its own negligence. Tatar v.
Maxon Construction Co., 54 Ill. 2d 64, 66 (1973) (no indemnity for
indemnitee’s own negligence where indemnity clause covered “ ‘all
expenses, claims, suits, or judgments *** by reason of, arising out of,
or connected with, accidents, injuries, or damages, which may occur
upon or about the Subcontractor’s work’ ”); Zadak v. Cannon, 59 Ill.
2d 118, 121 (1974) (no indemnity for indemnitee’s own negligence
where language referred to “claims ‘arising out of any such
work’–‘such work’ being that performed by [indemnitor’s] employees
under the contract”); Schek v. Chicago Transit Authority, 42 Ill. 2d
362, 363 (1969) (providing indemnity for indemnitee’s own
negligence where language stated that indemnitor “ ‘shall indemnify
and save harmless *** Chicago Transit Authority [indemnitee] from
all claims for any such loss, damage, injury or death, whether caused
by the negligence of Licensor, Chicago Transit Authority, their agents
or employees, or otherwise’ ”).1 We have also noted, however, that it

  1
    It is important to note that the Construction Contract Indemnification for
Negligence Act currently voids any agreement in a construction contract to
indemnify or hold harmless a person from that person’s own negligence. 740
ILCS 35/0.01 et seq. (West 2006). As such, if Westinghouse, Tatar, and
Zadak were heard today, there would be no argument concerning whether the
language in each case was unequivocal enough to indemnify an indemnitee
for that indemnitee’s own negligence because the act described above would
specifically void any such construction. This case does not involve a
construction contract, however, so the Construction Contract Indemnification
for Negligence Act does not apply. The parties do not dispute that barring a
statutory provision to the contrary, contracts that clearly and explicitly
provide indemnity against one’s own negligence are valid and enforceable.
See, e.g., Scheck, 42 Ill. 2d at 363-64; Blackshare v. Banfield, 367 Ill. App.
3d 1077, 1079 (2006); Hankins v. Pekin Insurance Co., 305 Ill. App. 3d
1088, 1093 (1999); Burlington Northern R.R. Co. v. Pawnee Motor Service,
Inc., 171 Ill. App. 3d 1043, 1045 (1988). Accordingly, the general
discussion of such contracts found in Westinghouse, Tatar, and Zadak
remains good law.

                                     -6-
“serve[s] no useful purpose to attempt to analyze or reconcile the
numerous cases interpreting indemnity clauses” since each individual
case “depends upon the particular language used and the factual
setting of the case.” Zadak, 59 Ill. 2d at 121. While these cases, and
the others cited below, do not involve the precise language in this
case, they do provide guidance for our analysis of the similar language
at issue here.
     Frontline asserts that a review of case law from various appellate
districts establishes that the interchange agreement between COSCO
and Frontline does not provide COSCO indemnity from its own
negligence. Chiefly, Frontline relies upon Karsner v. Lechters Illinois,
Inc., 331 Ill. App. 3d 474 (2002). Frontline acknowledges that the
appellate court in this case declined to follow Karsner, but Frontline
contends that the language of the indemnification provision in Karsner
is similar to the language of the indemnification provision at issue in
this case.
     In Karsner, the plaintiff filed an action against the defendants for
injuries he sustained while unloading a trailer containing the
defendants’ merchandise. Karsner, 331 Ill. App. 3d at 475. The
plaintiff claimed that the defendants had negligently loaded the trailer
such that when he delivered and unloaded the trailer he was injured.
Karsner, 331 Ill. App. 3d at 475. The defendants filed a third-party
indemnity action against the plaintiff’s employer and its parent
company (collectively, the employer). Karsner, 331 Ill. App. 3d at
475. The defendants and the employer had a contract which contained
the following provision:
         “ ‘Carrier [the employer] shall indemnify and hold Lechters [a
         defendant] harmless from and against any and all claims,
         actions [sic] damages, liability and expense, including
         attorneys fees, in connection with loss of life, personal injury,
         and/or damage to property arising from or out of the pick-up,
         transportation and delivery of the property of Lechters by
         carrier, and the use of any motor vehicle or other equipment
         by Carrier in connection therewith.’ ” Karsner, 331 Ill. App.
3d at 476.
Like the agreement in this case, the agreement in Karsner broadly
provided indemnity from and against “any and all claims.”


                                   -7-
     The Karsner court, construing the provision quoted above, found
that even though “the contract states that Navajo [the employer] shall
indemnify and ‘hold Lechters harmless from and against any and all
claims, actions [sic] damages, liability and expense,’ this language is
insufficient to give Lechters indemnity for its own negligence.”
Karsner, 331 Ill. App. 3d at 477. Supporting its position, the Karsner
court pointed to this court’s decision in Westinghouse as well as
another appellate decision, McNiff v. Millard Maintenance Service
Co., 303 Ill. App. 3d 1074 (1999). Additionally, the Karsner court
indicated a concern that any interpretation which required the
employer to indemnify the defendants for the defendants’ own
negligence would contravene established public policy.
     In citing Westinghouse, the Karsner court pointed out that
Westinghouse “provid[ed] that the language ‘hold *** harmless from
any damages, claims, demands or suit by any person, arising out of
any acts or omissions’ was not clear and specific language rendering
the subcontractor liable for the general contractor’s own negligence.”
Karsner, 331 Ill. App. 3d at 477. What the Karsner court did not
point out, however, was that the indemnity agreement in
Westinghouse contained language in addition to that expressed
directly above. The agreement in Westinghouse, more fully expressed,
stated that the indemnitor “ ‘agrees to indemnify and hold the owner
*** wholly harmless from any damages *** arising out of any acts or
omissions by the Contractor [indemnitor].’ ” (Emphasis added.)
Westinghouse Electric, 395 Ill. at 432. This limiting language clearly
indicates that the agreement provided indemnity only for acts or
omissions by the indemnitor.
     In citing McNiff, the Karsner court pointed out that McNiff
“provid[ed] that the phrase, ‘indemnify *** from and against any and
all *** liabilities’ was insufficient to provide indemnification for the
indemnitee’s own negligence.” Karsner, 331 Ill. App. 3d at 477. The
indemnification agreement in McNiff also provided, however, that the
indemnification covered any and all claims “ ‘relating to *** allegedly
or actually arising out of or incidental to the Work, including, without
limiting the foregoing, all acts and omissions of the officers,
employees and agents of Contractor [the indemnitor] or any of its
subcontractors.’ ” McNiff, 303 Ill. App. 3d at 1076. The McNiff


                                  -8-
court’s finding, then, is specifically supported by limiting language
within the contract.
    The above analysis makes evident that the Karsner court’s reliance
on Westinghouse and McNiff is misplaced. The indemnification
language in Westinghouse is specifically limited to “any and all” claims
arising out of or in connection with the acts or omissions of the
indemnitor just as the indemnification language in McNiff is
specifically limited to “any and all” claims arising out of what the
McNiff court considered to be the indemnitor’s work. In Karsner, by
contrast, no limiting language is evident, as the contract at issue
provided that the “ ‘[the indemnitor] shall indemnify and hold [the
indemnitee] harmless from and against any and all claims *** arising
from or out of the pick-up, transportation and delivery of the property
of [the indemnitee] by [the indemnitor], and the use of any motor
vehicle or other equipment by [the indemnitor] in connection
therewith.’ ” Karsner, 331 Ill. App. 3d at 476. Focusing on this
language alone, the indemnitee in Karsner was entitled to
indemnification, even for its own negligence, as the injury at issue
arose from the delivery of the indemnitee’s property by the
indemnitor. This was not, however, the Karsner court’s holding.
    Frontline points to other cases which it claims have held, like
Karsner, that the inclusion of the phrase “any and all” within an
indemnification clause is insufficient to indemnify an indemnitee for its
own negligence. See, e.g., Blackshare v. Banfield, 367 Ill. App. 3d
1077 (2006); Hankins v. Pekin Insurance Co., 305 Ill. App. 3d 1088
(1999). A closer inspection of Blackshare and Hankins reveals,
however, just as a closer inspection of Westinghouse and McNiff
revealed, that these cases do not stand for that proposition. As in
Westinghouse and McNiff, the language of the indemnification
agreements in Blackshare and Hankins contained limiting language
expressly restricting indemnification liability.
    In Blackshare, a power cooperative brought an indemnification
action against an electrical contractor based upon a written contract.
Blackshare, 367 Ill. App. 3d 1077. The contract provided that the
“[c]ontractor shall defend and indemnify and save Owner and all of
Owner’s employees harmless from any and all claims *** arising or
alleged to arise from personal injuries, including death, or damage to
property, occurring during the performance of the work and due to

                                  -9-
the negligent acts or omissions of the Contractor.” See Blackshare,
367 Ill. App. 3d at 1078. The Blackshare court found critical the
limiting language of the above provision that promised indemnity for
damages that were “due to the negligent acts or omissions of the
Contractor” and held that the contract limited the electrical
contractor’s indemnity obligation to a percentage equal to that of the
contractor’s negligence, not extending to indemnification for the
power cooperative’s own negligence. Blackshare, 367 Ill. App. 3d at
1078.
     In Hankins, a cartage carrier sought indemnification coverage for
its own negligence against a cartage operator based upon a written
contract. Hankins, 305 Ill. App. 3d 1088. The agreement provided
that the cartage operator would indemnity and hold harmless the
cartage carrier “ ‘from and against all claims, damages, losses[,] and
expenses *** which might arise out of the performance of any work
to be performed hereunder by CARTAGE OPERATOR *** caused
in whole or in part by CARTAGE OPERATOR’S negligent act or
omission.’ ” Hankins, 305 Ill. App. 3d at 1089. Interpreting this
language, the Hankins court found that the indemnification provided
was limited to indemnity for injury caused in whole or in part by the
cartage operator’s negligence, not extending to that of the cartage
carrier’s negligence. Hankins, 305 Ill. App. 3d at 1093.
     Focusing on the language used in Blackshare and Hankins, then,
it is apparent that they do not stand, as Frontline asserts, for the
proposition that the inclusion of the phrase “any and all” within an
indemnification clause is insufficient to indemnify an indemnitee for its
own negligence. To be sure, Blackshare and Hankins contain similar
“any and all” language to that used in this case. Like Westinghouse
and McNiff, however, they also contained express clauses limiting
indemnification to negligence occasioned by the indemnitor.
Accordingly, both cases merely stand for the proposition that when an
indemnity contract expressly limits itself to the negligence of the
indemnitor, courts will not strain, simply because the contract also
contains “any and all” language, to read into that contract
indemnification for an indemnitee’s own negligence. Indeed, to do so
would violate this court’s recognition in Westinghouse that “[i]t is
quite generally held that an indemnity contract will not be construed
as indemnifying one against his own negligence, unless such a

                                  -10-
construction is required by clear and explicit language of the contract
[citations] or such intention is expressed in unequivocal terms.”
Westinghouse Electric, 395 Ill. at 433.
    The indemnification agreement in Karsner, unlike the agreements
found in Westinghouse, McNiff, Blackshare, and Hankins, included
clear and explicit contract language providing indemnification for the
indemnitee’s own negligence in exactly the type of situation presented
in that case–where the injury arose from the delivery of the
indemnitee’s property by the indemnitor. This makes clear, then, that
Karsner stands alone for the proposition that the inclusion of the
phrase “any and all” within an indemnification clause is insufficient to
indemnify an indemnitee for its own negligence.
    It is not simply the use of the phrase “any and all” that determines
whether a particular contract provides indemnification for an
indemnitee’s own negligence. The phrase must be read in the context
of the entire contract. If the contract warrants it, though, the use of
the phrase “any and all” may indicate, as COSCO contends, that the
parties intended an indemnitee be indemnified, even for the
indemnitee’s own negligence. See, e.g., Economy Mechanical
Industries, Inc. v. T.J. Higgins Co., 294 Ill. App. 3d 150, 155 (1997)
(interpreting contract language which provided that “[indemnitor] will
at all times protect, indemnify and save and keep harmless the
[indemnitee] against and from any and all loss, cost, damage or
expense, arising out of or from any accident or other occurrence” to
provide indemnification for an indemnitee’s own negligence (emphasis
omitted)); Rios v. Field, 132 Ill. App. 2d 519, 522 (1971) (holding
that the use of the phrase “any and all,” even if it is “the sole
descriptive reference to the cause of the injury, claim or loss
indemnified,” can render an agreement “sufficiently broad to include
indemnification for claims or injuries caused by indemnitee’s own
negligence” subject to any limitations in the agreement); Haynes v.
Montgomery Ward & Co., 47 Ill. App. 2d 340, 341, 346-47 (1964)
(where contract provided that “[the indemnitor] holds the
[indemnitee] harmless for any and all injuries or accident sustained by
[the indemnitor’s] employees while on the premises of [the
indemnitee] or while en route to perform any services for [the
indemnitee],” the court held that “[t]he words ‘any and all’ are all
inclusive; their conciseness does not limit their scope; their coverage

                                 -11-
would not have been extended by making them more specific. If the
words ‘any and all’ are to have their commonly accepted meaning,
they cover the accident in this case”); Washington Group
International, Inc. v. Mason Manufacturing, Inc., 263 F. Supp. 2d
1115, 1118 (N.D. Ill. 2003) (utilizing Illinois law, rejecting Karsner,
and finding that “[t]he current contract states that [the indemnitor]
will indemnify [the indemnitee] for ‘any and all’ loss arising from the
inspections” and “most cases dealing with similar ‘any and all’
language have determined that this is sufficient to provide coverage
for the indemnitee’s own negligence”). Karsner’s analysis to the
contrary is thus overruled.
    Considering the above, we turn to the indemnity agreement at
issue in this case. Of crucial importance, the agreement between
Frontline and COSCO provides that “[Frontline] shall indemnify
[COSCO] against, and hold [COSCO] harmless for any and all claims
*** arising out of, [in] connection with, or resulting from the
possession, use, operation or returning of the equipment during all
periods when the equipment shall be out of the possession of
COSCO.” This contract contains no limiting language to suggest that
the indemnity provided is not intended to cover claims resulting from
COSCO’s own negligence. Accordingly, we find that the express
language of the interchange agreement entered into between Frontline
and COSCO clearly and explicitly provides indemnification for
COSCO’s own negligence pursuant to the rest of the contract terms.
    As our appellate court aptly put it in the past, “[t]he words ‘any
and all’ are all inclusive; their conciseness does not limit their scope;
their coverage would not have been extended by making them more
specific.” Haynes, 47 Ill. App. 2d at 346. Frontline did not agree to
indemnify COSCO for “any and all” claims arising out of Frontline’s
negligence. Instead, Frontline agreed to indemnify COSCO for “any
and all claims *** arising out of *** the possession, use, operation or
returning of the equipment during all periods when the equipment
shall be out of the possession of COSCO.” This agreement is very
broad and, considering its common unambiguous meaning,
encompasses even claims which arise out of COSCO’s negligence.
    Again pointing to Karsner, Frontline contends that it might
contravene public policy to hold, as we do, that a contract can provide
indemnification for an indemnitee’s own negligence in a circumstance

                                  -12-
such as at issue in this case. In Karsner, the appellate court noted that
the Construction Contract Indemnification for Negligence Act
specifically provided that no construction contract shall allow for the
indemnification of a person’s own negligence because such a provision
is “ ‘void as against public policy and wholly unenforceable.’ ”
Karsner, 331 Ill. App. 3d at 477, quoting 740 ILCS 35/1 (West
2000). Additionally, the court pointed to the Managed Care Reform
and Patient Rights Act, which provided that no person or health-care
provider may be indemnified for its own negligence in the performance
of his, her, or its duties. Karsner, 331 Ill. App. 3d at 477, citing 215
ILCS 134/95 (West 2000). Based on these statutes, the Karsner court
found that “in the absence of an express agreement, it is against
Illinois public policy to require indemnification for a person’s own
negligence.” Karsner, 331 Ill. App. 3d at 477.
     Our finding does not contradict public policy, however. As we
recognized in Westinghouse, when an agreement clearly and explicitly
provides indemnification for an indemnitee’s own negligence, it should
be construed accordingly. Westinghouse Electric, 395 Ill. at 433. The
agreement at issue in this case is specific and clear enough to provide
indemnification for claims arising out of COSCO’s negligence.
Moreover, while certain statutes specifically prohibit the enforcement
of agreements that indemnify an indemnitee for its own negligence,
there is no such statute at play in this case. Had the General Assembly
wanted to prohibit the enforcement of indemnification agreements that
indemnify an indemnitee for its own negligence in circumstances such
as these, it could have, just as it has in other situations. See, e.g., 740
ILCS 35/1 (West 2006); 215 ILCS 134/95 (West 2006). The General
Assembly chose not to create such a prohibition in such
circumstances, however, and we will not judicially create one.

             II. The Scope of the Indemnification Clause
     Having determined that the agreement at issue in this case is
explicit and clear enough to signify the parties’ intention that Frontline
indemnify COSCO for claims resulting from COSCO’s own
negligence, we turn to the scope of the agreement. Frontline contends
that the negligence claims asserted against COSCO in the underlying
litigation do not fall within the scope of the agreement’s
indemnification clause. In response, COSCO asserts that this issue has

                                   -13-
been forfeited, as it was not raised in Frontline’s petition for leave to
appeal. Notwithstanding forfeiture, COSCO asserts that substantively
analyzing the issue reveals that the negligence claims alleged against
COSCO do fall within the scope of the indemnification agreement.
     While Frontline raised the scope issue in the appellate court, it did
not include it in its petition for leave to appeal. Supreme Court Rule
315(c)(3) provides that a petition for leave to appeal must contain “a
statement of the points relied upon in asking the Supreme Court to
review the judgment of the Appellate Court.” 210 Ill. 2d R. 315(c)(3).
In its petition for leave to appeal under a “Points Relied Upon For
Reversal” heading, Frontline argued that “[t]he Appellate Court erred
because it improperly treated the language of the interchange
agreement, containing an indemnification provision, as including
language which would indemnify defendants/respondents, [COSCO],
for claims resulting from COSCO’s own negligence.” In the very next
sentence, Frontline stated that “[t]he issue in this case is whether the
language ‘any and all’ in the interchange agreement is sufficient to
indemnify COSCO for their own negligence.” Frontline failed to argue
in its petition, however, that the negligence claims asserted against
COSCO in the underlying litigation do not fall within the scope of the
agreement’s indemnification clause. This issue was only raised in its
brief, which it styled as a “Supplemental Brief to Petition for Leave to
Appeal.”
     A party’s failure to raise an issue in its petition for leave to appeal
may be deemed a forfeiture of that issue. Sullivan v. Edward Hospital,
209 Ill. 2d 100, 124-25 (2004).2 By failing to raise the scope issue in


   2
     Sullivan expresses the cited rule in terms of waiver. As this court has
noted, there is a difference between waiver and forfeiture. While waiver is
the voluntary relinquishment of a known right, forfeiture is the failure to
timely comply with procedural requirements. Gallagher v. Lenart, 226 Ill.
2d 208, 229 (2007); People v. Blair, 215 Ill. 2d 427, 444 n.2 (2005). These
characterizations apply equally to criminal and civil matters. Thus, while
Sullivan spoke in terms of waiver, a party’s failure to raise an issue in its
petition for leave to appeal may equally be deemed a forfeiture of that issue.
People v. McCarty, 223 Ill. 2d 109, 122 (2006) (“the failure to raise an issue
in a petition for leave to appeal results in the forfeiture of that issue before
this court”).

                                     -14-
its petition for leave to appeal, then, Frontline has forfeited that issue
in this court. That Frontline later raised the issue in its brief does not
cure the forfeiture. Finding the scope issue forfeited, we will not
address the issue on the merits.

                            CONCLUSION
     We find that the interchange agreement entered into between
Frontline and COSCO expressly and unambiguously requires Frontline
to indemnify COSCO for the negligence that it is alleged to have
committed in the underlying litigation. Additionally, we find that
Frontline forfeited its argument that the negligence claims alleged
against COSCO do not fall within the scope of the indemnification
agreement. As such, we affirm the appellate court’s judgment
affirming the trial court’s grant of summary judgment on count IV of
COSCO’s counterclaim.

                                                               Affirmed.

   CHIEF JUSTICE THOMAS and JUSTICES FREEMAN and
KILBRIDE took no part in the consideration or decision of this case.




                                  -15-